DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to the communication to filed 03/08/2022.

Response to Arguments
Applicant’s arguments, with respect to double patent rejection have been fully considered and are persuasive. The double patent rejection with regards to US Patent Application No. 15/665,301 and US Patent Application No. 15/731,059 in view of Terminal disclaimer filed 03/08/2022.

Allowable Subject Matter
Claims 1, 5-21, 23-26, and 28-36 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a system for predicting fraud. The system uses cursor movement data that generates an image that is analyzed. Claims 1, 21, and 26 identifies the uniquely distinct features "generating a first image based on the cursor movement data, wherein the first image comprises a visual depiction of the coordinates of the cursor, wherein the first image encodes a plurality of image parameters at each of the coordinates of the cursor, wherein the plurality of image parameters comprises a first image parameter that encodes the speed of the cursor when the cursor is at the coordinates, wherein the plurality of image parameters further comprises a second image parameter that encodes the direction of the cursor when the cursor is at the coordinates, and wherein the plurality of image parameters further comprises at least one of a color value, a transparency value, a saturation value, or a luminance value; analyzing the first image using a first model to generate a result, wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users”. 

The closest prior art, Turgeman (US 20170140279) discloses distinguish between genuine and intruder user by cursor movement. Wherein the cursor movement is analyzed.

The closest prior art, Ahmed (US 20060224898) discloses analyzing the behavior of the user (mouse movement). The neural networks is trained to distinguish the behavior of the user.

The closest prior art, Koga (JPH 10207441) discloses calculating the movement speed of the cursor based on displacement. Once the moving speed exceeds a threshold, display the cursor by the complementary color of the background color of the cursor.

However, either singularly or in combination, Turgeman-Ahmed-Koga fails to anticipate or render obvious the claimed limitation of generating a first image based on the cursor movement data, wherein the first image comprises a visual depiction of the coordinates of the cursor, wherein the first image encodes a plurality of image parameters at each of the coordinates of the cursor, wherein the plurality of image parameters comprises a first image parameter that encodes the speed of the cursor when the cursor is at the coordinates, wherein the plurality of image parameters further comprises a second image parameter that encodes the direction of the cursor when the cursor is at the coordinates, and wherein the plurality of image parameters further comprises at least one of a color value, a transparency value, a saturation value, or a luminance value; analyzing the first image using a first model to generate a result, wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users.

Therefore, independent claims 1, 21, and 26 along with their respective dependent claims are in condition of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496